Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and arguments (filed on January 5, 2021) in reply to the non-final office action (mailed October 23, 2020).
Claims 1, 8, and 14 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are not persuasive. 
The Applicant’s substantive amendments render the Applicant’s arguments moot. However, the Examiner will address the Applicant’s arguments to promote compact prosecution.
Prong One of Step 2A: The Applicant argues (p. 9-10) that machine learning aspects of the invention in the claims integrate the abstract idea into a practical application because at least the machine learning aspects amount to an improvement. The Examiner disagrees. The machine learning additional elements as claimed by the Applicant amount to adding the words “apply it” (or an equivalent) with the judicial exception because they do not disclose how machine learning improves the abstract idea. Unlike the cases cited by the Applicant that process digital image data, the 
Applicant also states that machine learning aspects and associated computer components integrate the abstract idea into a practical application because processing the employment tenure data as disclosed by the Applicant as a mental process would render the Applicant’s claims ineffective. Again, the Examiner disagrees. Merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
As such the 101 rejection is maintained.
Due to substantive amendments, an updated 101 rejection of claims 1-20 is presented below.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
Applicant’s substantive amendments render the Applicant’s arguments moot. However, to promote compact prosecution, the Examiner will address the Applicant’s arguments. 
Applicant argues (p. 12) that US 20020042786 A1 (Scarborough) does not teach the “converting” step but instead teaches a model testing step. The Examiner disagrees. The analysis by Scarborough teaches indices of employment tenure based on predicted 
The Applicant also argues (pp. 12-13) that CN 106372790 A (Wu) does not teach the “ranking” step. The Examiner disagrees. Wu specifically scores businesses based on turnover (see abstract, “calculation of the scores of each business through a network iterative analysis method according to the talent flow between businesses and the talent turnover”), and sorts the businesses based on the computed score (see abstract, “sorting the businesses according to the scores of each business in the final state”). Wu scores businesses based on employee movement (talent flow, turnover rate) and sorts the businesses based on associated score (see Wu, par. 12-21).
As such, the 103 rejection is maintained.
Due to substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-7 are directed to a process, claims 8-13 are directed to a machine, and claims 14-20 are directed to a product of manufacture (a persistent computer-readable storage media is interpreted as hardware storing non-transitory signals per ¶ [0068] of the specification “Memory 706 and persistent storage 708 are examples of storage devices 716. A storage device is any piece of hardware that is capable of storing information”). Thus claims 1-20 are all within one of the four statutory categories of eligible subject matter.
Prong One of Step 2A: Claims 1, 8, and 14 recite aggregating sample data regarding factors associated with work scheduling, employee compensation, and employee tenure; testing the predictive model with test data; populating, with the predictive model, a database with predicted values of employee tenure in relation to work scheduling and employee compensation; converting the predicted values of employee tenure in the database into percentages of observed values of employee tenure for a selected group of employers over a specified time period to create indices of employee tenure; and rank ordering the selected employers according to their indices of employee tenure. These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to managing personal behavior 
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite processor(s), computer system, persistent computer-readable storage media. The additional elements of the processor(s), computer system, persistent computer-readable storage media are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “performing iterative analysis on the sample data with machine learning to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms” additional element merely adds the words “apply it” (or an equivalent) with the judicial exception, or is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The combination of these additional elements are no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the processor(s), computer system, persistent computer-readable storage media amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “performing iterative analysis on the sample data with machine learning to construct a predictive model, wherein the iterative analysis is performed with predictive algorithms” additional element merely adds the words “apply it” (or an equivalent) with the judicial exception, or is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For the same reason, these elements are not sufficient to provide an inventive concept. Reconsidering here in step 2B, the additional elements are also determined to be no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
As per dependent claims 2-4 , 9, and 15-17, these claims further define the abstract idea noted in claims 1, 8, and 14. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 1, 8, and 14 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160180291 A1 (Beck) in view of US 20020042786 A1 (Scarborough) in further view of CN 106372790 A (Wu).
As per claim 1, Beck teaches,
using one or more processors to perform the steps of (¶ [0019])
aggregating sample data regarding a plurality of factors associated with work scheduling, employee compensation, and employee tenure (¶ [0022] “receives a set of employee transaction data … employee transaction data comprises data regarding … pay changes, shift changes, hiring, firing, layoffs, voluntarily leaving… groups job transitions into job transition histories by employee” teaches shift information, pay information, and job transition history and end of employment as employee tenure information),
performing iterative analysis on the sample data using machine learning to construct a predictive model (¶ [0022] “creates a model for determining the chance or risk that a given employee will leave the company” ¶ [0023] “A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories” teaches building the predictive model using machine learning),
testing the predictive model with test data (¶ [0025] “retention risk mitigation system 106 uses historic data from employee data server 104 regarding employees to 
populating with the predictive model, a database with predicted values of employee tenure in relation to work scheduling and employee compensation (FIG. 13, ¶ [0044] teaches testing the predictive model with test feature vectors that include variety of job transition scenarios, FIG. 14, ¶ [0045] “the user interface provides employee information associated with the selected employee (e.g., name, title, manager, team, etc.), and a current retention risk (e.g., 95% chance of leaving in the next year” teaches presentation of retention/tenure prediction metrics/values associated with employees),
Beck suggests wherein the iterative analysis is performed with predictive algorithms (¶ [0023] “A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories and the set of feature vectors determined from the set of job transition histories to predict retention risk”),
Beck does not explicitly teach, however, Scarborough teaches,
wherein the iterative analysis is performed with predictive algorithms (¶ [0120] “There are at least three approaches to machine intelligence: expert systems, neural networks, and fuzzy logic systems… These systems involve human experts for constructing the decision models necessary to simulate human information processing”, ¶ [0121] “Neural networks are able to create internal models of complex, nonlinear multivariate relationships” teaches model construction using iterative processes of predictive algorithms as defined in the specification as filed in ¶ [0035]),
converting, by one or more processors, the predicted values of employee tenure in the database into percentages of observed values of employee tenure for a selected group of employers over a specified time period to create indices of employee tenure (¶ [0212] “A behavioral prediction model can be developed to generate an estimate of the tenure”, ¶ [0240] “Based on the correlation between prediction and the hold-out sets, the expected correlation between predictive model output and actual tenure for future applicants should be in the range of 0.5” teaches evaluation of a relationship between predicted employment tenure and actual tenure through a correlation analysis to determine effectiveness of the predicted employment tenure and a fractional score associated with employment tenure prediction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare predicted values/metrics to observed values/metrics of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employee management and because evaluating an effectiveness of a predicted employment tenure by comparing against the actual employment tenure improves employee retention/tenure model testing by evaluating metrics forecasted by the model with actual data.
Wu teaches,
rank ordering, by one or more processors, the selected employers according to their indices ((¶ [0017] “The score of each firm and the brain drain rate of each enterprise in the market is initialized” teaches turnover rate/score associated with company(s), abstract “performing statistic analysis of the employee turnover condition between different businesses … calculation of the scores of each business through a network iterative analysis method according to the talent flow between businesses and the talent turnover … sorting the businesses according to the scores of each business in the final state” teaches sorting businesses based on scores that is calculated using turnover/brain drain rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probability based evaluation of model(s) of Wu in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because integrating employee tenure metrics into a mechanism to test a model by determining probabilities of expected data/metrics matching actual data/metrics improves employee retention/tenure model testing by analyzing/emphasizing probability of data forecasted by the model matching actual data.

a computer system (see Beck, FIG. 1, item 106, ¶ [0025]), a persistent computer-readable storage media having program instructions stored thereon to perform the steps of (see Beck, ¶ [0019]). As such, for reasons shown above regarding claim 1, claims 8 and 14 are similarly rejected as being unpatentable over Beck in view of Scarborough in further view of Wu.

As per claim 2, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1. Beck also teaches,
employee tenure (FIG. 14, ¶ [0045] “the user interface provides employee information associated with the selected employee (e.g., name, title, manager, team, etc.), and a current retention risk (e.g., 95% chance of leaving in the next year” teaches presentation of retention/tenure prediction metrics/values associated with employees).
using machine learning (¶ [0023] “A model is built using machine learning algorithms (e.g. Support Vector Machine) on the set of job transition histories).
Scarborough teaches,
comparing [the rank ordering] of employee tenure for the selected group of employers to observed employee tenure for said employers over a second specified time period (¶ [0212], ¶ [0240] teaches evaluation of a relationship between predicted employment tenure and actual tenure through a correlation analysis to determine effectiveness of the predicted employment tenure, ¶ [0144] “Such data can include client-specific records of employment applications received for recent reporting 
aggregating, by one or more processors, updated sample data over the second specified time period (¶ [0208] “Data collection can continue. Sample size can be monitored as incoming data accumulates” teaches continued data collection),
updating, by one or more processors, the predictive model [using machine learning] incorporating the updated sample data for the second specified time period (¶ [0208] “When an update threshold is reached, new cases can be added to the matched predictor-criterion set by repeating feature selection 1522. Item content can be revised using a performance driven item rotation procedure... Model development 1532, model deployment 1542, and performance tuning 1552 can then be repeated” teaches updating model with new dataset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare predicted values/metrics to observed values/metrics of Scarborough in the probability based evaluation of model(s) mechanism of Wu in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of employee management and because evaluating an effectiveness of a predicted employment tenure by comparing against the actual employment tenure improves employee 
Wu teaches,
the rank ordering (abstract teaches sorting businesses based on scores that is calculated using turnover/brain drain rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probability based evaluation of model(s) of Wu in the predicted vs actual employment metrics comparison mechanism of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because integrating employee tenure metrics into a mechanism to test a model by determining probabilities of expected data/metrics matching actual data/metrics improves employee retention/tenure model testing by analyzing/emphasizing probability of data forecasted by the model matching actual data.

As per claims 9 and 15, the substance of claims 9 and 15 are directed to substantially similar subject matter and claim limitations of claim 2. As such, for reasons shown above regarding claim 2, claims 9 and 15 are similarly rejected as being unpatentable over Beck in view of Wu in further view of Scarborough.

As per claim 3, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1. Beck also teaches,
wherein categories of data applied to the machine learning predictive modeling include at least one of (¶ [0022]),
salary (¶ [0022] “pay changes”
frequency of change in scheduled work hours of employees (¶ [0022] “shift changes”),
employee tenure (¶ [0022] “firing, layoffs, voluntarily leaving”).

As per claim 16, the substance of claim 16 is directed to substantially similar subject matter and claim limitations of claim 3. As such, for reasons shown above regarding claim 3, claim 16 is similarly rejected as being unpatentable over Beck in view of Scarborough in further view of Wu.

As per claim 4, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1. Beck also teaches,
wherein the selected group of employers are selected according to industry/sector (¶ [0022] “company division”, ¶ [0026] “employee division”).

As per claim 17, the substance of claim 17 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above .

Claims 5-6, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Scarborough in view of Wu in further view of US 20110270779 A1 (Showalter).
As per claim 5, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1. 
Combination of Beck, Scarborough, and Wu do not explicitly teach, however, Showalter teaches,
wherein the machine learning uses supervised learning to construct the predictive model (¶ [0072] “the matrix is learned by a machine from training data in a supervised or unsupervised manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize supervised learning of Showalter in the probability based evaluation of model(s) mechanism of Wu in the predicted vs actual employment metrics comparison mechanism of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing supervised learning to generate the predictive model improves the predictive model by 

As per claim 6, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1.
Combination of Beck, Scarborough, and Wu do not explicitly teach, however, Showalter teaches,
wherein the machine learning uses unsupervised learning to construct the predictive model (¶ [0072] “the matrix is learned by a machine from training data in a supervised or unsupervised manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unsupervised learning of Showalter in the probability based evaluation of model(s) mechanism of Wu in the predicted vs actual employment metrics comparison mechanism of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing unsupervised learning to generate the predictive model improves the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.



As per claim 10, combination of Beck, Scarborough, and Wu teach all the limitations of claim 8.
Combination of Beck, Scarborough, and Wu do not explicitly teach, however, Showalter teaches,
wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPU of Showalter in the probability based evaluation of model(s) mechanism of Wu in the predicted vs actual employment metrics comparison mechanism of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of model testing and validation and because utilizing GPU to generate the predictive model improves the predictive model by broadening available techniques .

4.	Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Scarborough in view of Wu in further view of NPL “Artificial intelligence and machine learning in financial services Market developments and financial stability implications” November 1, 2017 (FSB).
As per claim 7, combination of Beck, Scarborough, and Wu teach all the limitations of claim 1.
Combination of Beck, Scarborough, and Wu do not explicitly teach, however, FSB teaches,
wherein the machine learning uses reinforcement learning to construct the predictive model (page 17 “[b]anks are also testing reinforcement learning to teach artificial intelligence tools to react to order imbalance and queue position in the limit order book”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize reinforcement learning of FSB in the probability based evaluation of model(s) mechanism of Wu in the predicted vs actual employment metrics comparison mechanism of Scarborough in the employee retention modeling system of Beck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are 

As per claims 13 and 20, the substance of claims 13 and 20 are directed to substantially similar subject matter and claim limitations of claim 7. As such, for reasons shown above regarding claim 7, claims 13 and 20 are similarly rejected as being unpatentable over Beck in view of Scarborough in view of Wu in further view of FSB.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692